DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
-	in claim 17 line 19, “seals” should be changed to --seal--; 
-	in claim 19 line 19, “seals” should be changed to --seal--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierwirth (U.S. Patent Application Publication 2017/0259775 A1).
Regarding claim 1, Bierwirth (Figs. 1-4) discloses a gas generator comprising: 
a housing 20, 
an igniter 10 and 
a pyrotechnic charge 18, 18a via which gas for filling an airbag (at least claims 9 & 13) can be provided, wherein the pyrotechnic charge and any ignition mixtures 15 for igniting the pyrotechnic charge are stored in an interior of the housing 20, wherein the gas generator is free from stored pressurized gas in an idle state of the gas generator, and wherein each possible diffusion path out of the interior of the housing is sealed relative to an environment of the gas generator by means of a weld seam (at least paragraphs [0024], [0040], [0043], [0049], [0051], [0052]).
Regarding claims 2-10 and 18, Bierwirth (Figs. 1-4) discloses the gas generator, 
(claim 2) wherein the housing 20 of the gas generator is hermetically closed by being formed exclusively from components of metal welded to one another; 
(claim 3) wherein the igniter 10 is fastened outside the hermetically closed housing 20;
(claim 4) wherein the housing 20 includes a tube and the igniter 10 is mounted on an igniter carrier 11, the igniter carrier being welded to the tube in a front-side opening of the tube (at least paragraph [0040]);
(claim 5) wherein the housing 20 includes a bottom plate 23 in addition to the tube, and in that the bottom plate is welded to the tube;
(claim 6) wherein the housing 20 has at least one discharge opening (on 23) which is closed by a tamping 24, and in that the tamping is welded to the housing;
(claim 7) wherein the at least one discharge opening (on 23) is provided in a bottom plate 23 of the housing;
(claim 8) wherein a bottom plate 23 separates a combustion chamber 20 of the gas generator from a filter chamber 22, and in that the tamping 24 is welded to the bottom plate 23 on a combustion chamber side or on a filter chamber side;
(claim 9) wherein the igniter 10 is accommodated in an igniter carrier 11 and a metallic tamping 13, 14 in the form of a cap is welded to the igniter carrier by a radially circumferential weld so as to hermetically seal the housing 20 against the igniter 10;
(claim 10) wherein the housing 20 is tubular and an opening (on 23) acting as a discharge opening is provided in a wall of the tubular housing 20, wherein the tamping 24 is welded to the tubular housing and closes the opening;
(claim 18) wherein the igniter 10 is accommodated in an igniter carrier 11 and a metallic tamping 13, 14 in the form of a cap is welded to the igniter carrier by a radially circumferential weld so as to hermetically seal the housing 20 against the igniter 10.
Claims 1-4, 6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 103 33 173 A1.
Regarding claim 1, DE 103 33 173 A1 (Figs. 1-8) discloses a gas generator 1 comprising: 
a housing 2, 
an igniter 27, 28 and 
a pyrotechnic charge 6, 7 via which gas for filling an airbag (at least title) can be provided, wherein the pyrotechnic charge and any ignition mixtures for igniting the pyrotechnic charge are stored in an interior of the housing 2, wherein the gas generator is free from stored pressurized gas in an idle state of the gas generator, and wherein each possible diffusion path out of the interior of the housing is sealed relative to an environment of the gas generator by means of a weld seam (at least 11, 31, 15, 17, 20, 26, 19, 32, 33, 33a, 33b, 37, 38).
Regarding claims 2-4, 6, and 18, DE 103 33 173 A1 (Figs. 1-8) discloses the gas generator 1, 
(claim 2) wherein the housing 2 of the gas generator is hermetically closed by being formed exclusively from components of metal welded to one another; 
(claim 3) wherein the igniter 27, 28 is fastened outside the hermetically closed housing 2;
(claim 4) wherein the housing 2 includes a tube and the igniter 27, 28 is mounted on an igniter carrier 29, the igniter carrier being welded to the tube in a front-side opening of the tube (via 31, 35);
(claim 6) wherein the housing 2 has at least one discharge opening 14 which is closed by a tamping 15, and in that the tamping is welded to the housing 2;
(claim 18) wherein the igniter 27 is accommodated in an igniter carrier 29 and a metallic tamping 3, 19, 32 in the form of a cap is welded to the igniter carrier 29 (via 35) by a radially circumferential weld seam 37, 38 so as to hermetically seal the housing 2 against the igniter 27 (Fig. 8).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are allowed.
Claims 17 and 19 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614